EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER UNDER SECTION SARBANES OXLEY ACT OF 2002, 18 U.S.C. § 1350 In connection with the Annual Report on Form 10-K of Medical Action Industries Inc. (the “Company”), as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Paul D. Meringolo, Chief Executive Officer of the Company, and John Sheffield, Chief Financial Officer of the Company, each certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Paul D. Meringolo Chief Executive Officer Date:June 14, 2013 /s/ John Sheffield Chief Financial Officer Date:June 14, 2013
